Appeal transferred to Appellate Division, Second Department, without costs. A direct appeal does not lie where questions other than the constitutional validity of a statutory provision are involved. (CPLR 5601, subd. [b], par. 2.) Appro*939priately, this appeal should be transferred to the Appellate Division. (N. Y. Const., art. VI, § 5, subd. b; cf. Martin v. Alabama 84 Truck Rental, 33 N Y 2d 685; Ryan v. Freeman, 24 N Y 2d 942; Adelman v. Adelman, 24 N Y 2d 989; see, also, 7 Weinstein-Korn-Miller, N. Y. Civ. Prac., par. 5514.01, pp. 55-92.)